Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to the application filed on 04/23/2020, in which claims 1-20 are presented for the examination.


Drawings
The drawings filed on 04/23/2020 are accepted by the examiner. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claimed limitation, “the snapshot at the computing environment backed up as common snapshot” and “the common snapshot at storage environment” are being referred as common snapshots. It is unclear whether it is the snapshot at computing environment or snapshot at storage environments being referred as common snapshots.  Applicant is advised to clarify the claim limitations.

Claim 1 recites the limitation "the storage environment” in line 5.  There is insufficient antecedent basis for this limitation in the claim.

 
Allowable Subject Matter
Claims 5-6, 9-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4, 7-8, 13-14, 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bishop et al. (US 10,146,634, referred herein after Bishop).

As per claim 1, 20, Bishop discloses a method comprising: 
in response to receiving an indication to perform an incremental restore for a virtual machine, creating a snapshot of the virtual machine hosted by a computing environment while the virtual machine is shut down into an off state (Col. 3, lines 18-24, “When a request to perform a backup operation is received, the framework may freeze the virtual machine or applications running therein and allow the virtual machine or the applications to quiesce such that the virtual machine is in a consistent state and such that the snapshot corresponds to a quiesced state.”); performing an incremental backup of the snapshot to the storage environment as a common snapshot, wherein the snapshot at the computing environment and the common snapshot at the storage environment are common snapshots comprising a same representation of a virtual machine disk of the virtual machine (Fig. 3, incremental backup 316, Col. 7, lines 1-21, initial snapshot is interpreted as common snapshot);
evaluating the common snapshot and a prior snapshot, stored within the storage environment, of the virtual machine to identify a data difference of the virtual machine between the common snapshot and the prior snapshot; and (Fig. 3, differencing components 318, Col. 7, lines 2-26);
performing the incremental restore of the virtual machine by transmitting the data difference from the storage environment to the computing environment to restore the virtual machine to a state represented by the prior snapshot (Col. 8, lines 33-46, restore from incremental backup is performed).

As per claim 2, 18, Bishop discloses the method of claim 1, wherein the incremental restore transfers an amount of data that is smaller than full data of the prior snapshot (Col. 4, lines 12-29, wherein differencing components are considered as an amount of data to be transferred, which is smaller than the full data of prior snapshot).

As per claim 3, 19, Bishop discloses the method of claim 1, wherein the incremental restore transfers less than all data of the prior snapshot from the storage environment to the computing environment (Col. 4, lines 12-29, wherein differencing components are considered as an amount of data to be transferred, which is less than the all data of prior snapshot).


As per claim 4, Bishop discloses the method of claim 1, wherein the incremental restore modifies the virtual machine disk of the virtual machine to a prior state of the virtual machine disk when the prior snapshot was created (Col. 4, lines 12-29, wherein the differencing components are added to prior snapshot).


As per claim 7, Bishop discloses the method of claim 1, comprising: upon completion of the incremental restore, implementing a backup schedule to backup snapshots of the virtual machine to the storage environment, wherein the backup schedule is implemented to perform incremental backups to transfer delta data, corresponding to data written the virtual machine disk at the computing environment since a prior backup, from the computing environment to the storage environment as incremental backup data ((Fig. 3, incremental backup 316, Col. 7, lines 1-21).

As per claim 8, Bishop discloses the method of claim 1, comprising: utilizing one or more snapshots, stored within the storage environment, of the virtual machine to restore the virtual machine as a new virtual machine within the computing environment (Col. 9, lines 28-55).

As per claim 13, Bishop discloses the method of claim 1, comprising: maintaining, by an agent component, a backup state of a backup process between the virtual machine of the computing environment and a volume of the storage environment within which snapshots of the virtual machine are stored (Fig. 4, Col. 2, lines 62-67, Col. 3, lines 1-4, Col. 8, lines 33-46).

As per claim 14, Bishop discloses the method of claim 1, comprising: maintaining, by an agent component, a restore state of a restore process between the virtual machine of the computing environment and a volume of the storage environment within which snapshots of the virtual machine are stored (Fig. 4, Col. 2, lines 62-67, Col. 3, lines 1-4, Col. 8, lines 33-46).

As per claim 17, Bishop discloses a non-transitory machine readable medium comprising instructions for performing a method, which when executed by a machine, causes the machine to: 
retrieve a snapshot of a virtual machine hosted by a computing environment (Col. 3, lines 18-24); 
store the snapshot into a storage environment as a common snapshot (Fig. 3, incremental backup 316, Col. 7, lines 1-21, initial snapshot is interpreted as common snapshot);
evaluate the common snapshot and a prior snapshot, stored within the storage environment, of the virtual machine to identify a data difference of the virtual machine between the common snapshot and the prior snapshot; and (Fig. 3, differencing components 318, Col. 7, lines 2-26);
perform an incremental restore of the virtual machine by transmitting the data difference from the storage environment to the computing environment to restore the virtual machine (Col. 8, lines 33-46, restore from incremental backup is performed).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Bishop in view of Allen et al (US 5,515,499, referred herein after Allen).


As per claim 15, Bishop does not specifically discloses the method of claim 14, wherein the restore state is used to re-issue the restore process by the agent component based upon a failure of the restore process;

However, Allen discloses the restore state is used to re-issue the restore process by the agent component based upon a failure of the restore process (Col. 3, lines 37-49);
Therefore it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Allen’s method of reconfiguring a storage structure into Bishop’s restore method from incremental backup because one of the ordinary skill in the art would have been motivated to provide recovery from a failing system or reconfiguration of a system.

As per claim 16, Bishop does not specifically discloses the method of claim 1, comprising: implementing a cleanup procedure based upon a determination that the incremental restore failed;

However, Allen discloses implementing a cleanup procedure based upon a determination that the incremental restore failed (Fig. 19e, step 390, Col. 33, lines 1-19);

Therefore it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Allen’s method of reconfiguring a storage structure into Bishop’s restore method from incremental backup because one of the ordinary skill in the art would have been motivated to provide recovery from a failing system or reconfiguration of a system.




Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892.

Polimera teaches snapshot-based disaster recovery (DR) orchestration systems and methods for virtual machine (VM) failover and failback do not require that VMs or their corresponding datastores be actively operating at the DR site before a DR orchestration job is initiated, i.e., before failover. 
Liu teaches a method for backing up and restoring data.
Gruttadauria teaches Systems and methods are provided for capturing a complete baseline image of the operating environment of a host computer system on an external storage device and for generating incremental backups of the operating environment as changes to the operating environment are identified to create an aggregate baseline image of the operating environment of the host computer system. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMINI B PATEL whose telephone number is (571)270-3902.  The examiner can normally be reached on M-F 8-4:30.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAMINI B PATEL/Primary Examiner, Art Unit 2114